DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffel, Jr. et al (5,360,823).
In its working Example (see the table in col.4, lines 45-65), Griffel teaches a formulation containing Ammonium Chloride, Calcium Sulfate and Calcium Chloride.  The formulation was pelletized and then fed to dairy cows for 21 days prior to the expected calving date.  Thus, Griffel teaches instant acidogenic bolus comprising ammonium chloride, calcium chloride and calcium sulfate.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-12 of U.S. Patent No. 10,966,921 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claims 1 and 12 of Pat.’921 teach the followings:

    PNG
    media_image1.png
    173
    611
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    79
    595
    media_image2.png
    Greyscale

Thus, claims 1 and 12 of Pat.’921 teach (or render obvious) instant claims 1 and 12.  Claim 3 of Pat.’921 teaches (or renders obvious) instant claim 2.  Claim 11 of Pat.’921 teaches (or renders obvious) instant claims 3 and 5.  Claim 6 of Pat.’921 teaches (or renders obvious) instant claim 4.  Claim 7 of Pat.’921 teaches (or renders obvious) instant claim 6.  Claim 8 of Pat.’921 teaches (or renders obvious) instant claim 7.  Claim 4 of Pat.’921 teaches (or render obvious) instant claim 8.  Claim 5 of Pat.’921 teaches (or renders obvious) instant claim 9.  Claim 9 of Pat.921 teaches (or renders obvious) instant claim 10.  Claim 10 of Pat.’921 teaches (or renders obvious) instant claim 11.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5, 11 and 16 of copending Application No. 17/104,414 in view of an internet article obtained from the website: https://www.drugs.com/vet/bovikalc-dry.html.
Claim 2 of App.’414 teaches the followings:

    PNG
    media_image3.png
    105
    603
    media_image3.png
    Greyscale

Claim 11 of App.’414 teaches that the non-human mammal can be a pregnant and/or lactating cow.  Furthermore, claim 16 of App.’414 teaches that the SGLT-2 inhibitor of claim 2 is administered together with at least one feed supplement such as Bovikalc Dry.  As evidenced by an internet article obtained from the website: https://www.drugs.com/vet/bovikalc-dry.html, Bovikalc Dry is an oral mineral supplement in the form of a bolus that is given to dairy cows at drying off.  The ingredients for the bolus comprise Calcium chloride, Calcium sulfate and Ammonium chloride.  Furthermore, according to the internet article, to be used in dairy cows at drying off, two boluses are to be given at last milking or 8-12 hours before the last milking and no more than four boluses should be given per 24 hours.  Claims 3-5 of App.’414 teach that the administering of SGLT-2 inhibitor (which is administered together with Bovikalc Dry) reduces milk production, decreases milk accumulation in the udder and increases the daily lying time.  Thus, claims 2-5, 11 and 16 of App.’414 teach or render obvious instant claims 1-12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Mueller (5,686,125) teaches (claim 1) a feed product for animals comprising: a carrier; anionic salts (which can include calcium sulfate, calcium chloride and ammonium chloride) mixed with the carrier; and minerals and vitamins mixed with the carrier and anionic salts to form a granular feed product wherein the granular feed product is flowable and can be shipped in bulk, wherein the carrier and the anionic salts are combined in a formula that is effective for a one to six pound feeding portion per animal.  Mueller teaches (claim 6) that the carrier and the anionic salts are in a pellet form prior to being converted to the granular feed product.  Thus, Mueller does not teach or suggest instant method of claim 1 of improving and/or facilitating drying off of a cow comprising a step of administering to the cow an oral acidogenic bolus, or instant acidogenic bolus of claim 12 comprising ammonium chloride, calcium chloride and calcium sulfate (present specification defines “bolus” to mean a solid dosage form providing at least 5 g of a substance/material administered for prophylactic or therapeutic purposes).  Griffel, Jr. et al (5,360,823) does not teach or suggest instant method of claim 1 of improving and/or facilitating drying off of a cow comprising administering to the cow an oral acidogenic bolus comprising a plurality of acidifying agents, which comprises ammonium chloride, calcium chloride and calcium sulfate.  Griffel is drawn to a treatment method for milk fever prevention in diary cows, and the method comprises administering to a dry cow Griffel’s inventive composition (comprising ammonium chloride, calcium chloride and calcium sulfate) 14-21 days prior to calving (which is about 20 to 40 days after the dry-off started).  Thus, Griffel’s method is not for drying off cows.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        July 29, 2022